217 F.2d 307
UNITED STATES of America, Defendant-Appellant,v.LOUISVILLE & NASHVILLE RAILROAD, Plaintiff-Appellee.
No. 11972.
United States Court of Appeals, Sixth Circuit.
October 20, 1954.

Warren E. Burger, Asst. Atty. Gen., Marvin C. Taylor, Washington, D. C., J. Leonard Walker, Louisville, Ky., for appellant.
H. T. Lively, Louisville, Ky., George H. Wyatt, Detroit, Mich., Joseph L. Lenihan, Louisville, Ky., for appellee.
Before SIMONS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The issue in the above cause on appeal is whether a motor vehicle, commonly known as a jeep, should be classified as a passenger automobile, a freight automobile, or a dumping and hauling vehicle, for purposes of railway transportation charges in schedules filed with the Interstate Commerce Commission. The district court held that the jeep is properly classified as a passenger vehicle and is subject to transportation charges as such a vehicle, in accordance with the published tariffs on file with the Interstate Commerce Commission; and it appearing that the findings of fact of the district court were not clearly erroneous, but were sustained by substantial evidence; and that the district court properly applied the law to the facts so found; and the court being duly advised, Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed upon the findings of fact and conclusions of law of the district court, 109 F.Supp. 464, and in accordance with the decision of the United States Court of Claims in Union Pacific R. Co. v. United States, 91 F.Supp. 762, 117 Ct.Cl. 534.